Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 07/12/2019, assigned serial 16/509,615 and titled “Connected Automated Vehicle Highway Systems and Methods.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 06/20/2022 have been fully considered and persuasive.  After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  
The prior art closest to the subject matter of the claimed invention is the U.S. Pastent application publication No. US 2018/0053413 A1 (Patil reference) which discloses a control system for an autonomous vehicle.  As discussed previously, Patil is not disclosing or even suggesting the features of “receiving vehicle specific control instructions from the one or more RSUs and controlling a vehicle comprising the vehicle control system according to vehicle specific control instructions, wherein the vehicle specific control instructions comprise instructions for vehicle longitudinal and lateral position; speed; and steering and control.
The secondary reference to Tandai (US 2017/0345298 A1) describes a control system that includes a plurality of vehicles and at least one roadside unit.  Each of the vehicles includes a vehicle communication device that receives the information transmitted from the roadside unit.  The roadside unit transmits the information which includes a command for instructing the vehicle to stop, and to run in directions.  However, those instructions do not include “instructions for vehicle longitudinal and lateral position; speed; and steering and control.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667